Exhibit 10.2

 

September 11, 2015

 

 

Cleantech Europe II (A) LP

Cleantech Europe II (B) LP

c/o Zouk Ventures Limited

100 Brompton Road

London, SW3 1 ER

United Kingdom 

Attention: Dominique Burgauer

 

 

RE:     Amendment No. 2 to Preferred Stock Subscription Agreement

 

Ladies and Gentlemen:

 

This Amendment No. 2 (this “Amendment”) is made to that certain Preferred Stock
Subscription Agreement (as amended from time to time, the “Subscription
Agreement”), dated as of September 25, 2012, by and among Lighting Science Group
Corporation (the “Company”) Cleantech Europe II (A) LP (“Cleantech A”) and
Cleantech Europe II (B) LP (“Cleantech B” and, together with Cleantech A,
“Zouk”). This Amendment shall be effective with respect to Zouk upon execution
by the Company and Zouk (the “Amendment Effective Date”).

 

In consideration of the premises and covenants set forth herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

 

1.

Interpretation. All capitalized terms used herein shall have the meanings
assigned thereto in the Subscription Agreement, unless otherwise defined herein.

 

 

2.

Amendments to Subscription Agreement.

 

 

a.

Additional Definitions. The definition of “Amendment Effective Date” in Section
6(a) of the Subscription Agreement is hereby amended and restated in its
entirety to read as follows:

 

“Amendment Effective Date” shall have the meaning set forth in Amendment No. 2
to this Agreement dated September 11, 2015.

 

 

b.

Redemption. Section 4(e)(i) of the Subscription Agreement is hereby amended and
restated in its entirety to read as follows:

 

(e)     Redemption.

 

 

i.

Subject to this Section 4(e), Purchasers and the Fund shall have the right to
require the Company to redeem (a “Redemption”) all or a portion of the
Purchasers’ Purchased Shares for an amount in cash equal to the Redemption
Repurchase Amount of such Purchased Shares submitted for redemption, as follows:

  

 
Page 1

--------------------------------------------------------------------------------

 

 

 

A.

In the event that (1) Pegasus exercises its option to purchase the Membership
Interests (as defined in the Pegasus Call Option) and Purchasers sell any
Purchased Shares to Pegasus or any of its Affiliates pursuant to the Equity Put
Option or (2) Purchasers sell any Purchased Shares to Pegasus or any of its
Affiliates pursuant to any other transaction whereby at least 12,250 of
Purchasers’ Purchased Shares are sold to Pegasus or any of its Affiliates, then
Purchasers and the Fund shall have the right at any time after the Subsequent
Redemption Trigger Date to exercise their right to a Redemption; provided,
however, in the event that any Purchaser (1) sells any Purchased Shares to
Pegasus or any of its Affiliates pursuant to the Equity Put Option or (2) sells
any Purchased Shares to Pegasus or any of its Affiliates pursuant to any other
transaction whereby at least 12,250 of Purchasers’ Purchased Shares are sold to
Pegasus or any of its Affiliates, then during the Executory Period for any such
sale transaction, Purchaser will not exercise its Redemption right under this
Agreement.

 

 

B.

In the event that Pegasus exercises its option to purchase the Membership
Interests and Purchasers do not exercise their right to sell any Purchased
Shares to Pegasus or any of its Affiliates pursuant to the Equity Put Option,
then Purchasers and the Fund shall have (I) the right within ten (10) Business
Days after the Initial Redemption Date to exercise its right to a Redemption and
(II) the right at any time after the Subsequent Redemption Trigger Date to
exercise its right to a Redemption.

 

 

C.

In the event that Pegasus does not exercise its option to purchase the
Membership Interests on or prior to the Initial Redemption Trigger Date, then
Purchasers and the Fund shall have the right within ten (10) Business Days after
the Initial Redemption Trigger Date to exercise its right to a Redemption.

 

 

c.

Definitions. Section 6(a) of the Subscription Agreement is hereby amended to
insert the following definition:

  

“Equity Put Option” shall mean that certain Equity Put Option, dated as of
September 11, 2015, by and among LSGC Holdings III LLC and Purchasers. 

 

“Executory Period” shall mean (i) with respect to a sale of Purchased Shares
pursuant Section 4(e)(v)(A) of the Subscription Agreement, the period between
the delivery of a Put Notice (as defined in the Equity Put Option) and the
earlier of (A) the Closing Date (as defined in the Equity Put Option) and
(B) termination of the proposed sale transaction for any reason other than a
breach by the Purchasers and (ii) with respect to a sale of Purchased Shares
pursuant Section 4(e)(v)(B) of the Subscription Agreement, the period between
the execution and delivery by the Purchaser and Pegasus or any of its Affiliates
of definitive documents for such sale transaction and the earlier of (A) the
consummation of such sale transaction and (B) termination of the proposed sale
transaction for any reason other than a breach by the Purchaser.

 

 
Page 2

--------------------------------------------------------------------------------

 

  

“Initial Redemption Trigger Date” shall mean March 27, 2017. 

 

“Pegasus Call Option” shall mean that certain Membership Interest Purchase
Option, dated as of September 11, 2015, by and between Riverwood Capital
Partners, L.P. and the LSGC Holdings III LLC, RW LSG Holdings, LLC and RW LSG
Management Holdings, LLC. 

 

“Subsequent Redemption Trigger Date” shall mean September 27, 2018. 

 

 

d.

Assignment. Section 6(g) of the Subscription Agreement is hereby amended and
restated in its entirety to read as follows:

  

Benefit of Agreement, Assignment. This Agreement shall be binding upon and inure
to the benefit of the Company and Purchaser and their respective successors and
assigns, heirs, executors and personal representative, as applicable. The
foregoing notwithstanding, neither party shall have the right to assign any of
its rights under this Agreement without the prior written consent of the other
party, and for the avoidance of doubt, no transferee of the Purchased Shares
shall have any rights under this Agreement. This Agreement is made solely for
the benefit of the parties hereto and it is not the intention of the parties to
confer third-party beneficiary rights upon any other Person other than any
Person entitled to indemnity under Section 5 or as set forth above, and no other
Person shall have any rights, interest or claims hereunder or otherwise be
entitled to any benefits under or on account of this Agreement as a third-party
beneficiary or otherwise. 

 

 

3.

Except as specifically amended herein, the Subscription Agreement shall continue
in full force and effect in accordance with its original terms.

 

 

4.

This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement. Delivery of executed
counterparts of this Amendment by telecopy or by e-mail transmission of an Adobe
portable document file (also known as a “PDF” file) shall be effective as
originals. This Amendment shall be governed by the internal laws of the State of
New York.

 

*     *     *     *     *

 

 
Page 3

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to be
effective as of the Amendment Effective Date.

 

 

COMPANY:

 

        Lighting Science Group Corporation  

 

 

 

 

 

 

 

 

 

By:

/s/ Ed Bednarcik 

 

 

 

Name:  Ed Bednarcik

 

 

 

Title:    Chief Executive Officer

 

                  ZOUK:           Cleantech Europe II (a), L.P.     By: Zouk
Captial LLP, its manager                     By: /s/ Samer Salty      
Name: Samer Salty       Title:    CEO                             Cleantech
Europe II (B), L.P.     By: Zouk Captial LLP, its manager                    
By: /s/ Samer Salty        Name: Samer Salty       Title:    CEO  

 